PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit 10.36

CONSENT AND AMENDMENT NO. 3 TO
REVOLVING CREDIT AND SECURITY AGREEMENT

This CONSENT AND AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT
("Amendment") is dated as of December 6, 2017, and is entered into by and among
GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation ("GLDD"), GREAT
LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company ("GLDD
LLC"), NASDI HOLDINGS, LLC, a Delaware limited liability company ("NASDI), GREAT
LAKES DREDGE & DOCK ENVIRONMENTAL, INC., a Delaware corporation
("Environmental"), GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE SOLUTIONS, LLC, a
Delaware limited liability company ("Solutions"), GREAT LAKES ENVIRONMENTAL &
INFRASTRUCTURE, LLC, a Delaware limited liability company ("Infrastructure"),
and Great Lakes U.S. Fleet Management, LLC, a Delaware limited liability company
("Fleet") (GLDD, GLDD LLC, NASDI, Environmental, Solutions, Infrastructure and
Fleet, collectively, the "Borrowers", and each a "Borrower"), the Lenders
identified on the signature pages hereof, and PNC BANK, NATIONAL ASSOCIATION
("PNC"), as agent for Lenders (PNC, in such capacity, the "Agent").

W I T N E S S E T H

WHEREAS, Borrowers, each other Credit Party party thereto from time to time,
Agent and the lenders from time to time party thereto (the "Lenders") are
parties to that certain Revolving Credit and Security Agreement dated as of
December 30, 2016 (as amended, restated, modified and supplemented from time to
time, the "Credit Agreement"; capitalized terms used and not otherwise defined
herein have the definitions provided therefore in the Credit Agreement);

WHEREAS, Borrowers have informed Agent and Lenders that Borrowers desire to
implement a restructuring plan (the "Restructuring") to reduce overhead, retire
certain underperforming and underutilized assets and close out GLDD’s Brazilian
operations, pursuant to which, among other things, Borrowers intend to (a)
scrap, retire or sell the vessels set forth on Exhibit A hereto (such vessels,
the "Retiring Vessels", and such transaction, the "Vessel Realization"), (b)
scrap, retire or sell certain support equipment related to the Retiring Vessels
(such transaction, the "Support Equipment Realization"), and (c) sell the Noon
Island for a purchase price of less than [*] and after December 31, 2017 (the
"Noon Island Sale");

WHEREAS, in connection with the Restructuring, the Borrowers anticipate that (a)
certain non-cash charges related to assets retirements and certain charges in
respect of severance and related costs will be added back to EBITDA and (b)
additional Capital Expenditures will be made during the 2017 and 2018 fiscal
years;

WHEREAS, in connection therewith, Borrowers have requested that Agent and
Required Lenders (a) consent to the Vessel Realization, the Support Equipment
Realization and the Noon Island Sale, (b) amend the Credit Agreement to provide
for additional Capital

{N3521279.1}

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Expenditures during the 2017 and 2018 fiscal years in connection therewith, and
(c) acknowledge certain anticipated EBITDA add backs;

WHEREAS, subject to the terms and conditions of this Amendment, Agent and
Required Lenders have agreed to (a) consent to the Vessel Realization, the
Support Equipment Realization and the Noon Island Sale, (b) amend the Credit
Agreement, and (c) acknowledge certain anticipated EBITDA add backs, in each
case as provided herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.Consent. In reliance upon the representations and warranties of the Credit
Parties set forth in Section 4 below and subject to the conditions to
effectiveness set forth in Section 5 below, Agent and Lenders hereby consent to
(a) the Vessel Realization; provided, that (i) an amount equal to one hundred
percent (100%) of the Net Cash Proceeds of the Vessel Realization shall be used
to prepay the Revolving Advances, and (ii) after the date hereof, the Retiring
Vessels shall not constitute Eligible Fleet Assets, (b) the Support Equipment
Realization; provided, that (i) the support equipment that is sold or retired
shall have an aggregate net book value not to exceed $10,000,000, and (ii) an
amount equal to one hundred percent (100%) of the Net Cash Proceeds of the
Support Equipment Realization shall be used to prepay the Revolving Advances,
and (c) consent to the Noon Island Sale; provided, that the Noon Island shall no
longer constitute an Eligible Fleet Asset after the date hereof.  This consent
is a limited consent and shall not be deemed to constitute a consent with
respect to any other current or future departure from the requirements of any
provision of the Credit Agreement or any Other Document.

2.Amendments to Credit Agreement.  In reliance upon the representations and
warranties of the Credit Parties set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 5 below:

{N3521279.1}-2-

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(a)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the definition of "Capital Expenditures" in its entirety as follows:

"Capital Expenditures" shall mean, with respect to GLDD on a Consolidated Basis,
expenditures made or liabilities incurred for the acquisition of any fixed
assets or improvements (or of any replacements or substitutions thereof or
additions thereto) which have a useful life of more than one year and which, in
accordance with GAAP, would be classified as capital expenditures.  Capital
Expenditures shall include the total principal portion of Capitalized Lease
Obligations. Notwithstanding the foregoing, with respect to the 2017 and 2018
fiscal years, upon written election from Borrowers to Agent, including
supporting documentation in form and substance satisfactory to Agent, up to an
aggregate of $20,000,000 of expenses related to the buy-out of operating leases
shall not constitute Capital Expenditures.

(b)Section 7.6 of the Credit Agreement is hereby amended by adding the following
provision to the end of such Section:

"; provided that, if the amount of Capital Expenditures incurred by all Credit
Parties in fiscal year 2017 does not exceed $75,000,000 (such amount, the "2017
Capital Expenditure Limit"), then the unused portion of the 2017 Capital
Expenditures Limit may be carried forward to be incurred in fiscal year 2018;
provided further that, the aggregate amount of all Capital Expenditures incurred
by all Credit Parties in fiscal years 2017 and 2018 does not exceed
$135,000,000."

 

3.Acknowledgment in Respect of EBITDA Add-Back. Borrowers have requested, and
Agent and the Lenders party hereto hereby acknowledge and agree, that (a)
$47,000,000 in the aggregate of non-cash charges in respect of asset retirements
and write-downs of inventory, vessels, spare parts and other assets will be
added to EBITDA for the 2017 and 2018 fiscal years pursuant to and in accordance
with subclause (b)(iv) of the definition thereof, and (b) $3,000,000 of charges
in respect of severance and related costs in connection with the Restructuring
will be added to EBITDA for the 2017 fiscal year pursuant to and in accordance
with subclause (b)(vii)(B) of the definition thereof.

4.Representations and Warranties.  Each Credit Party hereby represents and
warrants to Agent and Lenders that as of the date hereof, after giving effect to
this Amendment and the transactions contemplated hereby:

(a)The execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company or corporate action, as
applicable, on the part of each Credit Party;

(b)No Default or Event of Default has occurred and is continuing; and

{N3521279.1}-3-

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(c)The representations and warranties of each Credit Party set forth in the
Credit Agreement and each Other Document are true and correct in all material
respects with the same effect as if made on the date hereof (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

5.Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the prior or concurrent consummation of each of the following
conditions:

(a)Agent shall have received a copy of this Amendment executed by each Credit
Party and Required Lenders;

(b)Agent and Lenders shall have received any fees and expenses due and owing to
Agent or Lenders in connection with this Amendment, including all fees payable
pursuant to the Supplemental Fee Letter dated as of the date hereof, and, to the
extent invoiced prior to the date hereof, reimbursement or payment of all
reasonable expenses required to be reimbursed by any Credit Party pursuant to
the Credit Agreement or any Other Document, including the reasonable fees and
disbursements invoiced through a date prior to the date hereof of counsel to
Agent; and

(c)No Default or Event of Default shall have occurred and be continuing or shall
be caused by the transactions contemplated by this Amendment.

6.Post-Closing Covenant. In consideration of the agreements of Agent and Lenders
contained herein, the Borrowers hereby covenant and agree to deliver to Agent an
Acceptable Appraisal with respect to the ATB Assets (the "ATB Appraisal") within
90 days of the date hereof (or such later date as Agent may agreement in its
sole discretion). Borrowers agree that all of the fees and out-of-pocket costs
and expenses of the ATB Appraisal shall be paid for by Borrowers when due, in
full and without deduction, off-set or counterclaim and further agree that such
ATB Appraisal shall be in addition to any other appraisal conducted in
accordance with Section 4.7 of the Credit Agreement and shall not count toward
the limitations on the number of, and reimbursement for, appraisals set forth in
Section 4.7 of the Credit Agreement. The failure of Borrowers to satisfy any of
the requirements set forth in this Section 6 on or prior to the relevant date
set forth herein (as such date may be extended by Agent in its sole discretion)
shall constitute an immediate Event of Default under the Credit Agreement.

7.Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby releases
and forever discharges Agent, each Lender and their respective directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Credit

{N3521279.1}-4-

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Agreement or the Other Documents, as each may have been amended prior to the
date hereof, or the Indebtedness incurred by Borrowers or any other transactions
evidenced by this Amendment, the Credit Agreement or the Other Documents, in
each case arising prior to or on the date of this Amendment.

8.Severability.  The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

9.References.  Any reference to the Credit Agreement contained in the Credit
Agreement or any Other Document shall be deemed to be a reference to the Credit
Agreement as modified by this Amendment.

10.Counterparts.  This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment.  Receipt by telecopy of any
executed signature page to this Amendment shall constitute effective delivery of
such signature page.  This Amendment to the extent signed and delivered by means
of a facsimile machine or other electronic transmission (including "pdf"), shall
be treated in all manner and respects and for all purposes as an original
agreement or amendment and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.

11.Ratification.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement and the Other
Documents.  Except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement and the Other Documents are
ratified and confirmed and shall continue in full force and effect.

12.Costs and Expenses.  Each Credit Party acknowledges that Section 16.9 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.

13.Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

(signature pages follow)

 

{N3521279.1}-5-

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

BORROWERS:

GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation


By: /s/Mark W. Marinko
Name: Mark W. Marinko
Title: Senior Vice President & Chief Financial Officer

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company


By: /s/Mark W. Marinko
Name: Mark W. Marinko
Title: Senior Vice President & Chief Financial Officer

 

NASDI HOLDINGS, LLC, a Delaware limited liability company


By: /s/Katherine M. O’Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC., a Delaware corporation


By: /s/Katherine M. O’Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 



{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE SOLUTIONS, LLC, a Delaware limited
liability company


By: /s/Katherine M. O’Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE, LLC, a Delaware limited liability
company


By: /s/Katherine M. O’Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

GREAT LAKES U.S. FLEET MANAGEMENT, LLC, a Delaware limited liability company

 

By: /s/Katherine M. O’Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

PNC BANK, NATIONAL ASSOCIATION,
As Lender and as Agent


By: /s/Adam Moss
Name: Adam Moss
Title: Vice President

 




{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

Deutsche Bank AG New York BRANCH,
As a Lender


By: /s/Frank Fazio
Name: Frank Fazio
Title: Managing Director

 

By: /s/Stephen R. Lapidus
Name: Stephen R. Lapidus
Title: Director

 




{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

cibc bank usa, formerly known as The PrivateBank and Trust Company,
As a Lender


By: /s/Brett Hrupek
Name: Brett Hrupek
Title: Managing Director

 

 




{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

SunTrust Bank,
As a Lender


By: /s/Douglas M. Sherlag
Name: Douglas M. Sherlag
Title: Director

 

 




{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

Texas Capital Bank, National Association,
As a Lender


By: /s/Terri Sandridge
Name: Terri Sandridge
Title: Vice President


 

 






{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Woodforest National Bank,
As a Lender


By: /s/John Zimbo
Name: John Zimbo
Title: First Vice President



 

 

 

 

{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

BANK OF AMERICA, N.A.,
As a Lender


By: /s/Ciara Forrest Bochenek
Name: Ciara Forrest Bochenek
Title: Vice President

 

 

 

{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
As a Lender


By: /s/Micah Spellman
Name: Micah Spellman
Title: Director

 

 

 

{N3521279.1}Signature Page to Consent and Amendment No. 3 to Revolving Credit
and Security Agreement

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS
OMITTED, MARKED WITH “[*]” or “[REDACTED]” AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A

 

Retiring Vessels

 

(See attached)

 

[REDACTED]

{N3521279.1}